FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO ALONSO, a.k.a. Pedro Morfin                No. 08-71874
Alonso,
                                                 Agency No. A092-187-124
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Pedro Alonso, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Ramirez-Villalpando v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 645 F.3d 1035, 1038 (9th Cir. 2011). We deny in part and dismiss in part

the petition for review.

      The agency correctly determined that Alonso was convicted of an

aggravated felony drug trafficking crime as defined in 8 U.S.C. § 1101(a)(43)(B)

that renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii). The record of

conviction establishes that Alonso was convicted of possession for sale of a

controlled substance in violation of California Health & Safety Code § 11378 with

a sentencing enhancement under § 11370.4(b)(1) because he possessed more than 1

kilogram of a substance containing methamphetamine, amphetamine or

phencyclidine and its analogs. See 21 C.F.R. § 1308.12(d)(2); Rendon v. Mukasey,

520 F.3d 967, 976 (9th Cir. 2008) (“[P]ossession of a controlled substance with the

intent to sell contains a trafficking element and is an aggravated felony.”); see also

Ramirez-Villalpando, 645 F.3d at 1040-41 (using an abstract of judgment in

combination with the charging document to establish that a conviction was for a

removable offense).

      The agency correctly determined that Alonso’s aggravated felony conviction

renders him statutorily ineligible for asylum, cancellation of removal, and

voluntary departure, see 8 U.S.C. §§ 1158(b)(2)(A)(ii), B(i), 1229b(a)(3),

1229c(b)(1)(C), and he has not established eligibility for any other form of relief.


                                           2                                    08-71874
In light of our disposition, we need not reach Alonso’s contentions regarding his

additional conviction and the remaining ground of removability.

      Alonso’s contention that the IJ violated due process by denying him an

opportunity to present evidence is not supported by the record where Alonso

declined the opportunity to present additional information. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      Alonso’s challenge to his bond proceedings are not properly before this

court. See 8 U.S.C. § 1226(e); 8 C.F.R. § 1003.19(d).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    08-71874